 


109 HR 5304 EH: Preventing Harassment through Outbound Number Enforcement Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5304 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To amend title 18, United States Code, to provide a penalty for caller ID spoofing, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Preventing Harassment through Outbound Number Enforcement Act.  
2.Caller ID spoofing 
(a)In generalChapter 47 of title 18, United States Code, is amended by adding at the end the following: 
 
1039.Caller ID spoofing 
(a)In generalWhoever knowingly modifies caller ID information with the intent to defraud or harass another person, or to use another person's caller ID information without consent, shall be fined under this title, imprisoned for not more than five years, or both. 
(b)Attempt; ConspiracyWhoever attempts or conspires to commit an offense under subsection (a) of this section shall be punished as provided in subsection (a) of this section. 
(c)ExceptionsThis section does not prohibit the following: 
(1)Any blocking of caller ID information. 
(2)Any lawfully authorized investigative, protective, or intelligence activity of a law enforcement agency of the United States, a State, or a political subdivision of a State, or of an intelligence agency of the United States, or any activity authorized under chapter 224 of this title. 
(d)Definitions 
(1)In this section: 
(A)The term caller ID information means information transmitted— 
(i)by a service or device; 
(ii)to the recipient of a telephone call; and 
(iii)regarding the telephone number of, or other information regarding the origination of, the telephone call. 
(B)The term telephone call means a call made using a telecommunications service or VOIP service. 
(C)The term VOIP service means a service that— 
(i)provides real-time 2-way voice communications transmitted through customer premises equipment using Transmission Control Protocol/Internet Protocol, or a successor protocol (including when the voice communication is converted to or from Transmission Control Protocol/Internet Protocol by the VOIP service provider and transmitted to the subscriber without use of circuit switching), for a fee; 
(ii)is offered to the public, or such classes of users as to be effectively available to the public (whether part of a bundle of services or separately); and 
(iii)has the capability to originate traffic to, and terminate traffic from, the public switched telephone network. 
(D)The term State includes a State of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States. 
(2)A term used in a definition in paragraph (1) has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 47 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
1039. Caller ID spoofing.. 
 Passed the House of Representatives December 9 (legislative day, December 8), 2006.Karen L. HaasClerk.

